Citation Nr: 1515348	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-12 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for seizure disorder with periods of unconsciousness and coordination problems.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to August 1976, with additional service in the Reserves.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the July 2013 Board hearing presided over by the undersigned Veterans Law Judge.

The issue of entitlement to service connection for seizure disorder with periods of unconsciousness and coordination problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied the claim for service connection for tinnitus based on the determination that such disability was not caused by or related to service.  



2.  The Veteran did not submit a notice of disagreement for the July 2008 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for an tinnitus.

3.  The additional evidence received since the July 2008 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

4.  The competent and credible evidence shows that the Veteran has tinnitus that is related to active service.  


CONCLUSIONS OF LAW

1.  The July 2008 rating decision, which denied entitlement to service connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The additional evidence received since the July 2008 rating decision is new and material to the claim for service connection for tinnitus, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for tinnitus, discussion concerning compliance with the duties to notify and assist is not necessary.  Further, the Veteran would not be prejudiced if the Board proceeds to a decision on the merits because the Board is granting the claim for service connection. 

Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a July 2008 rating decision, the RO denied the claim for service connection for tinnitus based on the determination that such disability was not caused by or related to service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the July 2008 decision.  Moreover, no new and material evidence was submitted within a year of the July 2008 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

At the time of the July 2008 rating decision, the evidence of record included the Veteran's service treatment records and the Veteran's claim. 

The additional evidence presented since the July 2008 rating decision includes a February 2010 private medical opinion, in which Dr. S. C. opined that the Veteran's tinnitus was caused by the Veteran's history of in-service exposure to loud noise and hazardous chemicals, and a head injury in service.  The credibility of the February 2010 private medical opinion is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because competent medical evidence showing that the Veteran has tinnitus that is related to an in-service occurrence is pertinent evidence that was absent at the time of the July 2008 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the February 2010 private medical opinion is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for tinnitus.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the Veteran has been diagnosed with tinnitus during the appeal period.  See e.g., February 2009 private treatment record by Dr. M. G. (received by VA in March 2010).  Thus, the Board finds that the Veteran currently has tinnitus.  

Second, the competent and probative evidence of record shows that while serving as Non-Destructive Inspection during active duty service, the Veteran was exposed to chemicals and solvents, to include jet fuel, hydraulic fluid, trichloroethane solvent, and solvents similar to kerosene, and she was not provided with personal protective equipment.  See Form DD-214; July 2013 Board hearing transcript at p. 4; September 2009 lay statement by M. H. (received by VA in March 2011).  The Veteran is competent to report her observations, and the Board finds that the Veteran's reports as to her duties in active duty service are credible.  Also, M. H. is competent to testify as to his observations, and the Board finds that M. H.'s report is credible.  M. H.'s September 2009 statement regarding the nature of the Veteran's duties as Non-Destructive Inspection is of significant probative value, as he trained the Veteran during active duty service and was a Non-Destructive Inspection Specialist.  

Third, the competent and probative evidence shows that the Veteran's current tinnitus is related to exposure to solvents and fuels during active duty service.  The Board finds that the medical opinion of the Veteran's treating physician Dr. S. C. in this case is of significant probative value, as he has the requisite expertise to render an opinion regarding the etiology of tinnitus, he supported his opinion with rationale, and he based his opinion on the Veteran's history and lay statements.  In a February 2010 private medical opinion, Dr. S. C. opined that the Veteran's history of exposure to hazardous chemicals is "certainly consistent with causing tinnitus."  A February 2010 private treatment record shows that Dr. S. C. reviewed the Veteran's medical records.  A November 2009 private treatment record shows that Dr. S. C. noted cerebellar damage per the results of CT, and he opined that the Veteran's tinnitus is most likely secondary to noise exposure or chemical exposure.  

Also, on VA examination in August 2010, the VA examiner opined that the Veteran's tinnitus has a 50/50 probability of being related to noise exposure, and the examiner reasoned that the Veteran's hearing is within normal limits, but shows a small decrease at 3000 hertz in each ear, which the examiner states is the frequency most often associated with noise exposure.  Significantly, the examiner also stated that the Veteran's history includes exposure to chemicals which are reported to be ototoxic.  Though the VA examiner did not review the Veteran's medical records, the Board finds this opinion to be significant probative value, as the examiner has the requisite medical expertise in audiology to render an opinion as to the etiology of tinnitus, and the examiner based her opinion on the Veteran's history of acoustic trauma and chemical exposure, which the Board has accepted as having occurred in-service.     

The Board also notes that in a February 2009 private treatment record (received by VA in March 2010), Dr. M. G. reports that the Veteran has "tinnitus without hearing loss and this suggests possible VIII nerve injury secondary to exposure to solvents, fuels, and other lipid-soluble aromatic hydrocarbon based toxins as well as mycotoxins."  

Given this competent and probative medical evidence, and given the Veteran's exposure to chemicals, fuels, and solvents during active duty service, the Board finds that the Veteran's current tinnitus is etiologically related to active service.  As a result, service connection for tinnitus is warranted.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  




	(CONTINUED ON NEXT PAGE)
ORDER

Because new and material evidence has been received, the claim of service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.


REMAND

In an August 2014 rating decision, the RO denied the issue of entitlement to service connection for seizure disorder with periods of unconsciousness and coordination problems, and the Veteran submitted a timely notice of disagreement in August 2014.  However, the RO has not yet issued a statement of the case in response to the Veteran's notice of disagreement.  The Veteran must be issued a statement of the case regarding these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the issue of entitlement to service connection for seizure disorder with periods of unconsciousness and coordination problems.  Inform the Veteran that she must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


